Citation Nr: 1825092	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to May 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  Although the Veteran initially requested a hearing in conjunction with this appeal, he withdrew that request by March 2015 correspondence.

Although the Agency of Original Jurisdiction (AOJ) appears to have adjudicated this matter as only a service connection claim, service connection for PTSD was previously denied in an unappealed April 2004 rating decision.  Therefore, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes the downstream claim of service connection for PTSD has been recharacterized as indicated above in light of evidence of multiple psychiatric diagnoses in the record to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDINGS OF FACT

1.  A final April 2004 rating decision denied the Veteran service connection for PTSD because a diagnosis was not shown at the time; evidence received since that denial includes new VA treatment records (documenting diagnoses of PTSD and other psychiatric disabilities) and August 2010 and October 2013 VA examinations (suggesting the Veteran has a current psychiatric disability related to fear of hostile military or terrorist activity in service); relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

2.  The evidence of record includes several documented diagnoses of bipolar disorder dating back to 2003 and, although the only pertinent medical opinion in the record (from the October 2013 VA examiner) indicates that it would be "largely a matter of speculation at this juncture, whether [the Veteran's] experiences during his deployment...may have been a trigger for his bipolar disorder," the examiner nonetheless also opines that such disability is "no more than 50 percent" likely to be related to his service, noting that the Veteran served during the age range in which it typically first manifests (18 to 24) and onset in service would be consistent with the Veteran's history of receiving disciplinary actions therein.

3.  While the examiner interpreted this as constituting a negative opinion, the Board notes that the relative equipoise standard does NOT require a greater than 50 percent probability, but rather a 50 percent or greater probability that the Veteran's diagnosed bipolar disorder is related to military service; thus, resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's bipolar disorder is related to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability (specifically bipolar disorder) is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

The appeal is granted.


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


